DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ens et al. US Patent Application Publication 2005/0126639 (hereinafter referred to as Ens).
claim 1, Ens discloses a method for monitoring health of a valve 2 comprising the steps of receiving an acoustic emission signal from a sensing device operatively connected to valve (paragraph 0007), selecting a region of interest signal in the acoustic emission signal, wherein the region of interest signal comprises acoustic emission data generated from initiation of an opening of the valve until the valve is partially opened (paragraph 0009-0010 teach the partial opening of a valve and monitoring of the acoustic signals during that time thereby defining a region of interest), determining a plurality of current parameters based on the region of interest (Ens teaches determining first and second parameters in paragraph 0009-0011), monitoring the health of valve based at least the plurality of current parameters (Ens discloses determining if leakage is present in the valve). Ens does not explicitly disclose the step of determining if a valve needs repair due to an identified defect, however paragraph 0003 mentions replacement of faulty valves due to defects as common in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to have fixed an issue with a valve via repair instead of replacement in order to lower costs or resume operation of system more quickly when a replacement is not readily available since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Ens disclose in fig. 2 determining an energy and maximum amplitude of the parameters as claimed. 
Regarding claim 3, Ens teaches using a plurality of baseline parameters (first and second thresholds) and determining a statistical distance metric of the current parameters from the plurality of baseline parameters (whether or not the measurements 
Regarding claim 5, Ens teaches the claimed invention wherein an opening of the valve is initiated when an outer edge of a closing member 4 is in contact with outer edges of seats of the valve prior to opening. Ens does not explicitly disclose the valve as having a gate, however it would have been obvious to one of ordinary skill in the art at the time of filing to have applied the method to any type of valve, including gate valves since they were commonly used in the art to control fluid handling in a system and it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 6, Ens discloses the valve as being “almost closed” which would likely fall within the 1%-20% opening value claimed. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have defined the opening by any value that would be considered less than half open, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ens and Comeaux et al. US Patent Application Publication 2014/0182381 (hereinafter referred to as Comeaux.
claim 4, Ens discloses the claimed invention but does not explicitly teach the step of determining a lubrication condition of the valve. Comeaux teaches a method of monitoring an acoustic emission of a valve to determine it condition including identifying the need for addition of lubrication (paragraph 0063). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Comeaux with those of Ens in order to determine if the valve needs lubrication or needs to be replaced. In combination, the lubrication condition would be based on the comparison of the statistical distance metric and the determined statistical distance threshold as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ens.
Regarding claim 15, Ens discloses a system for monitoring health of a valve 2 comprising a sensing device 12 coupled to the valve and configured to generate an acoustic emission signal, a processing subsystem 14 operationally coupled to the sensing device and configured to receive an acoustic emission signal from a sensing device operatively connected to valve (paragraph 0007), select a region of interest 
 Regarding claim 16, Ens teaches using a plurality of baseline parameters (first and second thresholds) and determining a statistical distance metric of the current parameters from the plurality of baseline parameters (whether or not the measurements exceed the thresholds) and monitoring the health of the valve based on the comparison as claimed.

Allowable Subject Matter
Claims 7-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861